Case: 20-11273     Document: 00515990950         Page: 1     Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-11273                        August 23, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kevin D. Moore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-125-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Kevin D. Moore, federal prisoner # 36285-177, seeks leave to proceed
   in forma pauperis (IFP) on appeal so that he may challenge the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A) and his motion for reconsideration. According to Moore, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11273      Document: 00515990950           Page: 2     Date Filed: 08/23/2021




                                     No. 20-11273


   district court’s failure to specifically discuss or refute the allegations made in
   his affidavit render those facts true. He maintains that he was entitled to
   release based on the inability of the Bureau of Prisons (BOP) to prevent the
   spread of COVID-19 and based on failures in the BOP’s monitoring and
   treatment of other medical issues. In addition, Moore alleges that because
   the district court imposed sentencing enhancements based on judge-found
   facts and increased his sentence based on inapplicable enhancements, the
   length of his original sentence should not weigh against compassionate
   release.
          By moving in this court to proceed IFP, Moore challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). We review the district court’s
   certification for abuse of discretion. Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). Our inquiry into Moore’s good faith “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).
          We review the denial of a motion for compassionate release or for the
   denial of a motion for reconsideration for an abuse of discretion. United
   States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); United States v.
   Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008). The district court explicitly
   stated in the motion for reconsideration that it had considered Moore’s
   arguments in his motion and his affidavit but concluded that he was not
   entitled to the relief requested. Moreover, the court ruled in its denial of
   compassionate release that even if Moore had shown extraordinary and
   compelling circumstances under § 3582(c)(1)(A)(i), the seriousness of the
   offense required that Moore serve his full sentence.             See 18 U.S.C.
   § 3553(a)(1), (2)(a). In addition, the district court ruled that Moore would
   be a danger to the public if he were released from custody.                   See



                                           2
Case: 20-11273      Document: 00515990950           Page: 3   Date Filed: 08/23/2021




                                    No. 20-11273


   § 3553(a)(2)(C). Moore does not dispute the district court’s finding that
   reducing his sentence would fail to adequately reflect the seriousness of his
   offense or protect the public.
          In light of the above, the district court did not abuse its discretion by
   denying IFP certification. See Carson, 689 F.2d at 586. Therefore, we deny
   the motion to proceed IFP on appeal. Because the merits of Moore’s appeal
   are so intertwined with the certification decision as to constitute the same
   issue, we dismiss the appeal as frivolous. See Baugh, 117 F.3d at 202 & n.24.
          MOTION         TO     PROCEED            IFP   DENIED;        APPEAL
   DISMISSED AS FRIVOLOUS.




                                          3